DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 44-51 directed to an invention non-elected without traverse.  Accordingly, claims 44-51 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 44-51 have been canceled.

Drawings
	Drawings filed 16 September 2022 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Deck 10,647,406 is representative of the closest prior art. Deck discloses a composite structural member comprising at least one first flange element 422 made from a first composite material and at least one first web element 420 made from a second composite material, wherein said at least one first web element is connected to said at least one first flange element in a non-coplanar manner along a corresponding mutual first edge via a first corner element 424 made from a third composite material, said mutual first edge extending along a first direction; see Fig. 5 and col. 4, lines 41-44. As shown in Fig.3, the first corner element has a first thickness and said at least one first flange element has a second thickness, and wherein said first thickness is less than said second thickness. Deck does not teach or suggest having the corner element comprise substantially only a first plurality of third composite material first fibers and a second plurality of third composite material second fibers each of the plurality of third composite material second fibers exhibiting substantially the same orientation and wherein the third composite first fibers are nominally orthogonal to said mutual first edge or to said first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783